                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

CODY CORY-LEA CONNOLLY,

                       Petitioner,                       Case No. 1:19-cv-701
v.                                                       Honorable Robert J. Jonker
RANDEE REWERTS,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court concludes that the petition must be dismissed

because it fails to raise a meritorious federal claim.
                                            Discussion

                      Factual allegations

               Petitioner Cody Cory-Lea Connolly is incarcerated with the Michigan Department

of Corrections at the Carson City Correctional Facility (DRF) in Carson City, Michigan. On May

13, 2016, following a four-day jury trial in the Allegan County Circuit Court, Petitioner was

convicted of torture, assault with intent to do great bodily harm (AGBH), interfering with a crime

report, and aggravated domestic violence-second offense.        The jury acquitted Petitioner of

unlawful imprisonment and assault by strangulation. On June 20, 2016, the court sentenced

Petitioner to concurrent prison terms of 20 to 45 years for torture, 5 to 10 years for AGBH and

interfering with a crime report, and 3 to 5 years for aggravated domestic violence.

               Resolution of Petitioner’s habeas issues does not require a detailed recounting of

the trial testimony. A summary from the Michigan Court of Appeals opinion will suffice to

provide the necessary factual background:

       Defendant’s convictions arise from an altercation with his now ex-wife in the
       couple’s bedroom. According to the victim, defendant accused her of exchanging
       text messages with another man and demanded to see her cell phone. When the
       victim refused, defendant pulled her off the end of the bed by her feet and onto the
       floor. The victim went into the bathroom with her phone and locked the door.
       Defendant used his body to break open the bathroom door, and then began choking
       the victim. Defendant subsequently grabbed the victim by her hair, pulled her
       down, and dragged her out of the bathroom and into the bedroom. The victim got
       up and ran to the bathroom to retrieve her cell phone, and as she was attempting to
       call 911, defendant grabbed her phone and put it in the toilet. Defendant then pulled
       the victim out of the bathroom by her arm. The victim grabbed a table lamp and
       struck defendant in the head before running for the bedroom door, but defendant
       blocked the door, preventing her from leaving. The victim tried to get out of the
       bedroom by climbing through a window, but defendant pulled her back, causing
       her to pull down the curtains. As the victim tried to get around defendant to the
       door, he grabbed her by the waist, lifted her off the floor, and then “body slammed”
       her to the floor.

       According to the victim, she experienced the “worst pain” she had ever felt. She
       could not move or get up from the floor. Defendant denied the victim’s request to
       call an ambulance and, instead, began audio recording the victim with his cell

                                                2
       phone. For about an hour and a half, the victim remaining lying on the floor,
       screaming and asking for medical assistance, as defendant negotiated with her to
       devise a story to explain her injuries and told her that she should suffer. In the
       audio recording defendant told the victim that the couple would lose custody of
       their child and defendant’s other children if it was determined that the victim’s
       injuries were the result of domestic violence. Ultimately, defendant’s grandmother
       arrived at the house and, after an approximately 30-minute drive with defendant
       and his grandmother, the victim arrived at the hospital, where it was determined
       that the victim suffered a fracture of her pelvis. She also had bruise marks around
       her neck and abrasions on her shoulders and arms. Defendant did not deny that the
       incident occurred, but claimed that the victim was the aggressor and that her
       description of the incident was inaccurate.

People v. Connolly, No. 333703, 2017 WL 6598129, at *1 (Mich. Ct. App. Dec. 26, 2017).

               On August 23, 2019, Petitioner timely filed his habeas corpus petition raising two

grounds for relief, as follows:

       I.      The trial court reversibly erred and violated Petitioner’s constitutional due
               process rights in wrongly admitting evidence of prior criminal conduct
               under Mich. Comp. Laws § 768.27b.

       II.     The trial court abused its discretion and denied Petitioner his right to due
               process by allowing the prosecutor to amend the information and by
               denying the request for a preliminary examination on the new charge.

(Pet’r’s Br., ECF No. 2, PageID.10.)

                       AEDPA standard

               This action is governed by the Antiterrorism and Effective Death Penalty Act of

1996, Pub. L. 104-132, 110 Stat. 1214 (AEDPA). The AEDPA “prevents federal habeas ‘retrials’”

and ensures that state court convictions are given effect to the extent possible under the law. Bell

v. Cone, 535 U.S. 685, 693-94 (2002). An application for writ of habeas corpus on behalf of a

person who is incarcerated pursuant to a state conviction cannot be granted with respect to any

claim that was adjudicated on the merits in state court unless the adjudication: “(1) resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly established

federal law as determined by the Supreme Court of the United States; or (2) resulted in a decision


                                                 3
that was based upon an unreasonable determination of the facts in light of the evidence presented

in the state court proceeding.” 28 U.S.C. § 2254(d). This standard is “intentionally difficult to

meet.” Woods v. Donald, 575 U.S. __, 135 S. Ct. 1372, 1376 (2015) (internal quotation omitted).

               The AEDPA limits the source of law to cases decided by the United States Supreme

Court. 28 U.S.C. § 2254(d). This Court may consider only the holdings, and not the dicta, of the

Supreme Court. Williams v. Taylor, 529 U.S. 362, 412 (2000); Bailey v. Mitchell, 271 F.3d 652,

655 (6th Cir. 2001). In determining whether federal law is clearly established, the Court may not

consider the decisions of lower federal courts. Lopez v. Smith, 574 U.S. 1, 4 (2014); Marshall v

Rodgers, 569 U.S. 58, 64 (2013); Parker v Matthews, 567 U.S. 37, 48-49 (2012); Williams, 529

U.S. at 381-82; Miller v. Straub, 299 F.3d 570, 578-79 (6th Cir. 2002). Moreover, “clearly

established Federal law” does not include decisions of the Supreme Court announced after the last

adjudication of the merits in state court. Greene v. Fisher, 565 U.S. 34, 37-38 (2011). Thus, the

inquiry is limited to an examination of the legal landscape as it would have appeared to the

Michigan state courts in light of Supreme Court precedent at the time of the state-court

adjudication on the merits. Miller v. Stovall, 742 F.3d 642, 644 (6th Cir. 2014) (citing Greene,

565 U.S. at 38).

               A federal habeas court may issue the writ under the “contrary to” clause if the state

court applies a rule different from the governing law set forth in the Supreme Court’s cases, or if

it decides a case differently than the Supreme Court has done on a set of materially

indistinguishable facts. Bell, 535 U.S. at 694 (citing Williams, 529 U.S. at 405-06). “To satisfy

this high bar, a habeas petitioner is required to ‘show that the state court’s ruling on the claim being

presented in federal court was so lacking in justification that there was an error well understood

and comprehended in existing law beyond any possibility for fairminded disagreement.’” Woods,



                                                   4
135 S. Ct. at 1376 (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). In other words,

“[w]here the precise contours of the right remain unclear, state courts enjoy broad discretion in

their adjudication of a prisoner’s claims.” White v. Woodall, 572 U.S. 415, 424 (2014) (internal

quotations omitted).

               The AEDPA requires heightened respect for state factual findings. Herbert v. Billy,

160 F.3d 1131, 1134 (6th Cir. 1998). A determination of a factual issue made by a state court is

presumed to be correct, and the petitioner has the burden of rebutting the presumption by clear and

convincing evidence. 28 U.S.C. § 2254(e)(1); Davis v. Lafler, 658 F.3d 525, 531 (6th Cir. 2011)

(en banc); Lancaster v. Adams, 324 F.3d 423, 429 (6th Cir. 2003); Bailey, 271 F.3d at 656. This

presumption of correctness is accorded to findings of state appellate courts, as well as the trial

court. See Sumner v. Mata, 449 U.S. 539, 546 (1981); Smith v. Jago, 888 F.2d 399, 407 n.4 (6th

Cir. 1989).

                       Prior criminal conduct

               Prior to Petitioner’s trial, the prosecutor filed a notice of intent to present evidence,

under Mich. Comp. Laws § 768.27b, of prior incidents of domestic violence that Petitioner

committed against an ex-girlfriend, the mother of Petitioner’s two children, Jennifer Capps. The

court permitted Ms. Capps to testify regarding several incidents of domestic violence. (Pet’r’s Br.,

ECF No. 2, PageID.16-17.) Petitioner claims that the court’s admission of Ms. Capps’ testimony

violated state law and his due process rights.

               The Michigan Court of Appeals concluded that the evidence was admissible under

Mich. Comp. Laws § 768.27b and the Michigan Rules of Evidence. Connolly, 2017 WL 6598129,

at *5-6. The appellate court did not address the due process argument.

               To the extent Petitioner contends that the state courts did not follow Mich. Comp.

Laws § 768.27b or properly apply the Michigan Rules of Evidence, he does not state a cognizable
                                                  5
claim. The extraordinary remedy of habeas corpus lies only for a violation of the Constitution. 28

U.S.C. § 2254(a). As the Supreme Court explained in Estelle v. McGuire, 502 U.S. 62 (1991), an

inquiry whether evidence was properly admitted or improperly excluded under state law “is no

part of the federal court’s habeas review of a state conviction [for] it is not the province of a federal

habeas court to re-examine state-court determinations on state-law questions.” Id. at 67-68.

Rather, “[i]n conducting habeas review, a federal court is limited to deciding whether a conviction

violated the Constitution, laws, or treaties of the United States.” Id. at 68.

                State-court evidentiary rulings cannot rise to the level of due process violations

unless they offend some principle of justice so rooted in the traditions and conscience of our people

as to be ranked as fundamental. Seymour v. Walker, 224 F.3d 542, 552 (6th Cir. 2000) (quotation

omitted); accord Coleman v. Mitchell, 268 F.3d 417, 439 (6th Cir. 2001); Bugh v. Mitchell, 329

F.3d 496, 512 (6th Cir. 2003). This approach accords the state courts wide latitude in ruling on

evidentiary matters. Seymour, 224 F.3d at 552.

                Further, under the AEDPA, the Court may not grant relief if it would have decided

the evidentiary question differently. The Court may only grant relief if Petitioner is able to show

that the state court’s evidentiary ruling was in conflict with a decision reached by the Supreme

Court on a question of law or if the state court decided the evidentiary issue differently than the

Supreme Court did on a set of materially indistinguishable facts. Sanders v. Freeman, 221 F.3d

846, 860 (6th Cir. 2000).

                Petitioner cannot prevail on his habeas claim that the admission of evidence of

another bad act violates due process because there is no clearly established Supreme Court

precedent that holds that a state court violates the Due Process Clause by permitting propensity

evidence in the form of other bad acts evidence. In Estelle v. McGuire, the Supreme Court declined



                                                   6
to hold that the admission of prior acts evidence violated due process. Estelle, 502 U.S. at 75. The

court stated in a footnote that, because it need not reach the issue, it expressed no opinion as to

whether a state law would violate due process if it permitted the use of prior crimes evidence to

show propensity to commit a charged crime. Id. at 75 n.5. While the Supreme Court has addressed

whether prior acts testimony is permissible under the Federal Rules of Evidence, see Old Chief v.

United States, 519 U.S. 172 (1997)—a case upon which Petitioner relies—and Huddleston v.

United States, 485 U.S. 681 (1988), it has not explicitly addressed the issue in constitutional terms.

Thus, “[t]here is no clearly established Supreme Court precedent which holds that a state violates

due process by permitting propensity evidence in the form of other bad acts evidence.” Bugh v.

Mitchell, 329 F.3d 496, 512 (6th Cir. 2003). Accordingly, Petitioner is not entitled to habeas relief

on this claim.

                 IV.    Amended information

                 Petitioner next complains because a couple of months before trial the prosecutor

amended the information to include new charges including the torture charge which resulted in

Petitioner’s most significant sentence. The Due Process Clause of the Fourteenth Amendment

mandates that whatever charging method the state employs must give the criminal defendant fair

notice of the charges against him so as to provide him an adequate opportunity to prepare his

defense. See, e.g., In re Ruffalo, 390 U.S. 544 (1968); Blake v. Morford, 563 F.2d 248 (6th Cir.

1977); Watson v. Jago, 558 F.2d 330, 338 (6th Cir. 1977). This requires that the offense be

described with some precision and certainty so as to apprise the accused of the crime with which

he stands charged. Combs v. State of Tennessee, 530 F.2d 695, 698 (6th Cir. 1976). Such

definiteness and certainty are required as will enable a presumptively innocent man to prepare for

trial. Id. “Beyond notice, a claimed deficiency in a state criminal indictment is not cognizable on



                                                  7
federal collateral review.” Roe v. Baker, 316 F.3d 557, 570 (6th Cir. 2002) (quoting Mira v.

Marshall, 806 F.2d 636, 639 (6th Cir. 1986)). “An indictment which fairly but imperfectly informs

the accused of the offense for which he is to be tried does not give rise to a constitutional issue

cognizable in habeas proceedings.” Mira, 806 F.2d at 639. In other words, as long as “sufficient

notice of the charges is given in some . . . manner” so that the accused may adequately prepare a

defense, the Fourteenth Amendment’s Due Process Clause is satisfied. Koontz v. Glossa, 731 F.2d

365, 369 (6th Cir. 1984); Watson, 558 F.2d at 338.

               Petitioner does not deny that he received adequate notice of the new charges.

Instead, he complains because that due process requires notice and a fair hearing: “he was denied

his due process rights to the preliminary hearing.” (Pet’r’s Br., ECF No. 2, PageID.32.) The

Michigan Court of Appeals rejected Petitioner’s claim:

       [I]t is well settled that errors in the sufficiency of proofs at the preliminary
       examination must be considered harmless if sufficient evidence is presented at trial
       to convict the defendant of the charges. People v. Bennett, 290 Mich. App. 465,
       481; 802 N.W.2d 627 (2010). As discussed earlier, sufficient evidence was
       presented at trial to convict defendant of torture. Therefore, defendant has not
       demonstrated that he was prejudiced by the failure to conduct a preliminary
       examination on the torture charge. See McGee, 258 Mich. App. at 693.

Connolly, 2017 WL 6598129, at *7.

               The court of appeals decision is consistent with clearly established federal law.

Challenges to the propriety of initial proceedings in the state courts are not cognizable in federal

habeas corpus, because they do not undermine the validity of a conviction. See Gerstein v. Pugh,

420 U.S. 103, 119 (1975); Roe v. Baker, 316 F.3d 557, 570 (6th Cir. 2002) (“Beyond notice, a

claimed deficiency in a state criminal indictment is not cognizable on federal collateral review.”);

Mira, 806 F.2d at 639; Lewis v. Procunier, 746 F.2d 1073, 1075 (5th Cir. 1984) (allegation of

defective indictment insufficient to state a claim for habeas relief); Johnson v. Turner, 429 F.2d

1152, 1154 (10th Cir. 1970) (alleged defect in state complaint not cognizable in habeas corpus);
                                                 8
Hogan v. Ward, 998 F. Supp. 290, 294-95 (W.D.N.Y. 1998) (petitioner not entitled to relief on

ground that state felony complaint was defective). Taken at face value, Petitioner’s claim

establishes, at best, that the amended information was not based upon a proper showing of probable

cause.

               It is well-settled, however, that a convicted defendant cannot upset a conviction on

the argument that no probable cause was shown prior to conviction. See United States v. Saussy,

802 F.2d 849, 852 (6th Cir. 1986). Consequently, even if Petitioner were able to show that the

information was not supported by a sufficient factual showing, this in no way impugns his

conviction, which was based upon a jury verdict, not on the information. See United States v.

Mechanik, 475 U.S. 66, 73 (1986) (“Jury’s verdict rendered harmless any conceivable error in

charging decision . . . .”). Moreover, “there is no constitutional requirement for a preliminary

examination.” Via v. Perini, 415 F.2d 1052, 1054 (6th Cir. 1969); see also United States v.

Luxenberg, 374 F.2d 241, 248 (6th Cir. 1967) (“There is no constitutional requirement for such an

examination.”); Dillard v. Bomar, 342 F.2d 789, 790 (6th Cir. 1965) (“We do not find that the

Supreme Court has ever held that an accused has a constitutional right to a preliminary hearing.”).

               For all these reasons, Petitioner has failed to show that the Michigan Court of

Appeals decision rejecting his challenge to the failure to hold a preliminary examination on the

charges in the amended information is contrary to, or an unreasonable application of, clearly

established federal law. Accordingly, he is not entitled to habeas relief on this claim.

                                            Conclusion

               In light of the foregoing, the Court will summarily dismiss Petitioner’s application

pursuant to Rule 4 because it fails to raise a meritorious federal claim.




                                                  9
                                    Certificate of Appealability

                Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth

Circuit Court of Appeals has disapproved issuance of blanket denials of a certificate of

appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam). Rather, the district

court must “engage in a reasoned assessment of each claim” to determine whether a certificate is

warranted. Id. Each issue must be considered under the standards set forth by the Supreme Court

in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467. Consequently, this Court

has examined each of Petitioner’s claims under the Slack standard. Under Slack, 529 U.S. at 484,

to warrant a grant of the certificate, “[t]he petitioner must demonstrate that reasonable jurists would

find the district court’s assessment of the constitutional claims debatable or wrong.” Id. “A

petitioner satisfies this standard by demonstrating that . . . jurists could conclude the issues

presented are adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

U.S. 322, 327 (2003). In applying this standard, the Court may not conduct a full merits review,

but must limit its examination to a threshold inquiry into the underlying merit of Petitioner’s

claims. Id.

                The Court finds that reasonable jurists could not conclude that this Court’s

dismissal of Petitioner’s claims was debatable or wrong. Therefore, the Court will deny Petitioner

a certificate of appealability.

                Moreover, for the same reasons I conclude that Petitioner has failed to demonstrate

that he is in custody in violation of the constitution and has failed to make a substantial showing

of a denial of a constitutional right, I also conclude that any issue Petitioner might raise on appeal

would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).
                                                  10
            The Court will enter a judgment and order consistent with this opinion.




Dated:   September 25, 2019              /s/ Robert J. Jonker
                                         ROBERT J. JONKER
                                         CHIEF UNITED STATES DISTRICT JUDGE




                                            11
